Case 2:20-cv-00078-JRG Document 87-3 Filed 01/06/21 Page 1 of 5 PageID #: 3373




                       Exhibit B
            Case 2:20-cv-00078-JRG Document 87-3 Filed 01/06/21 Page 2 of 5 PageID #: 3374

Contact
                                     Holly Hernandez
www.linkedin.com/in/                 Senior Vice President, Licensing at Acacia Research Group, LLC
hollyhernandez (LinkedIn)            Frisco

Top Skills                           Summary
Licensing
                                     Holly is an experienced commercial and licensing attorney with close
Litigation Management
                                     to 20 years of legal experience. She has held positions of senior
Software Licensing
                                     legal counsel and general counsel in software, technology, personal
Languages                            finance and direct marketing companies. Holly’s expertise is in
                                     commercial transactions, licensing, intellectual property prosecution,
English (Native or Bilingual)
                                     protection and portfolio management and employment law. Her
Spanish (Professional Working)
                                     success can be attributed to her keen ability to quickly assess
                                     business needs and work within all levels of an organization to
                                     ensure that business interests are met while mitigating legal risk.


                                     Before becoming an attorney, Holly held positions in law
                                     enforcement and sales.


                                     Specialties:
                                     ▪ Intellectual Property Advice, Prosecution, Licensing, and Portfolio
                                     Management
                                     ▪ Commercial Transactions
                                     ▪ Software Licensing
                                     ▪ Employment and Labor
                                     ▪ Marketing and Advertising
                                     ▪ Sales and Procurement
                                     ▪ Export and International Trade
                                     ▪ Federal, State and Municipal RFPs and contracting
                                     ▪ Governmental Affairs
                                     ▪ Mergers and Acquisitions
                                     ▪ Litigation Management
                                     ▪ Corporate and Regulatory Compliance



                                     Experience
                                     Acacia Research
                                     Senior Vice President, Licensing
                                     March 2012 - Present (8 years 10 months)
                                     Plano, Texas
                                                                     Page 1 of 4
Case 2:20-cv-00078-JRG Document 87-3 Filed 01/06/21 Page 3 of 5 PageID #: 3375

                         Expert in patent licensing and portfolio management. Acacia subsidiaries
                         partner with inventors and patent owners, license the patents to corporate
                         users, and share the revenue. Acacia subsidiaries control over 250 patent
                         portfolios, covering technologies used in a wide variety of industries.


                         Self Employed
                         Attorney-at-Law
                         May 2011 - March 2012 (11 months)
                         Advised clients in the areas of intellectual property, commercial transactions
                         and employment and labor law.


                         Cassidian Communications, Inc. an EADS North America Company
                         Senior Legal Counsel
                         2007 - 2011 (4 years)
                         Temecula, California

                         Negotiated and drafted complex commercial agreements including software
                         licensing (in-bound and outbound), supply, distribution, reseller, VAR, OEM,
                         strategic alliance, non-disclosure, employment, independent contractor,
                         statements of work, and settlement agreements; managed all labor and
                         employment issues including litigation (employee base 750); negotiated,
                         drafted and managed of all facility leases in US and Canada; reviewed press
                         releases, marketing collateral and website content; provided sound legal
                         advice related to RFP opportunities and participated in bid decisions; and,
                         conducted due diligence for mergers and acquisitions. Key accomplishments
                         include: created and managed an export compliance program; drafted and
                         implemented corporate policies related to employment issues and use of third
                         party software, including open source software; and, brought all trademark
                         prosecution in-house eliminating substantial outside legal fees.


                         ImageWare Systems, Inc.
                         General Counsel
                         2005 - 2006 (1 year)
                         San Diego, California

                         Managed and directed all legal affairs of publicly-traded software company
                         including intellectual property prosecution, management and licensing; drafted
                         and negotiated commercial agreements such as software development
                         agreements, VAR agreements and distribution agreements; managed
                         securities filings; managed all labor and employment issues; and managed
                         outside legal firms worldwide.



                                                             Page 2 of 4
Case 2:20-cv-00078-JRG Document 87-3 Filed 01/06/21 Page 4 of 5 PageID #: 3376


                         Debtco, Inc.
                         Senior Vice President, General Counsel
                         2003 - 2005 (2 years)
                         San Diego, California

                         Managed and directed all legal affairs of personal finance company including
                         litigation management; intellectual property prosecution, infringement and
                         licensing; created and managed state and federal regulatory compliance
                         program; managed investor relations and employee stock option plans;
                         reviewed all marketing and advertising materials; and managed all labor and
                         employment issues. Additional accomplishments include active participation
                         as a board member with national trade association; lobbied state and federal
                         officials; drafted state laws; served as industry representative with National
                         Conference of Commissioners on Uniform State Law (NCCUSL); and reduced
                         the company’s outside legal expenses by 80 percent during first fiscal year
                         and successfully negotiated strategic agreements to lower the company-wide
                         expenditures by approximately 20 percent.


                         BBMS
                         Senior Vice President, General Counsel
                         1999 - 2003 (4 years)
                         San Diego, California

                         Managed and directed all legal affairs of direct marketing company including
                         negotiating and drafting commercial agreements such as media agreements,
                         website linking agreements, and asset sales and purchase agreements.
                         Additional accomplishments include the creation of multiple commercial
                         websites; researched and provided legal memoranda in areas of intellectual
                         property, anti-trust, advertising, contests, and computer and technology
                         law; prosecuted and managed international trademark portfolio; managed
                         due diligence for strategic acquisitions; assisted with submission of 510(k)
                         application for medical device clearance with the FDA; and reviewed print,
                         radio and television advertisements.


                         Luce Forward
                         Trademark Counsel
                         1998 - 1999 (1 year)
                         San Diego, California

                         Conducted all aspects of trademark and copyright prosecution; created a
                         trademark prosecution manual for use by paralegals and other attorneys;
                         monitored and maintained worldwide intellectual property portfolios; conducted
                         due diligence audits; drafted trademark opposition briefs and intellectual

                                                             Page 3 of 4
Case 2:20-cv-00078-JRG Document 87-3 Filed 01/06/21 Page 5 of 5 PageID #: 3377

                         property licenses and assignments; and, conducted legal research and drafted
                         legal opinions related to intellectual property.




                         Education
                         California Western School of Law
                         JD, Law


                         UC Riverside
                         BA, Latin American Studies




                                                              Page 4 of 4
